Gildersleeve, J.
This is a motion for a bill of particulars of the acts of defendant Crimmins which constituted the alleged negligence of which the plaintiff complains. The complaint alleges that the said Crimmins was engaged in the construction of an underground electric trolley system on Madison avenue, under the direction of the other defendant, the Metropolitan Street Railway; that for such purpose the defendants caused excavations and trenches to be dug, which interfered with public travel on Madison avenue and on Eighty-sixth street; that in the nighttime of December 1, 1897, the plaintiff, while lawfully travelling on said avenue, fell into one of said trenches and received the injuries complained of; and that such accident was caused by the negligence of the defendants, their agents and employees in their construction, management and care of the said excavations and *301trenches and in keeping the same sufficiently lighted; and that the plaintiff was- free from all contributory negligence. The answer denies that the said Crimmins was so engaged in the construction of said electric system, under the direction of the other defendant, and denies any knowledge or information sufficient to form a belief as to each and every other allegation of the complaint, and, therefore, denies the same. In response to defendants’ demand the plaintiff served a bill of particulars, stating that defendants’ negligence consisted in failing to keep the excavations and trenches guarded and protected by railing or covering or in any other manner, and in failing to keep the same sufficiently lighted. The bill of particulars is verified by one of the attorneys for the plaintiff, who states that his information is derived from statements of the plaintiff, and that the verification is not made by the plaintiff herself, for the reason that she is not within the county of New York, where the action is brought, nor within the county of Kings, where the attorney resides. Code, § 531. ^e said defendant Orimmins is not content with this bill of particulars, which he regards as insufficient. The said defendant might possibly- have been justified in asking for greater particularity as to the precise time and locality of the accident; but he confines his demand wholly to the alleged acts of omission or commission which constitute the negligence of which plaintiff complains. These, it seems to me, the plaintiff has sufficiently given. The motion must.be denied, with ten dollars costs to abide the ■event.
Motion denied, with ten dollars costs to abide event. .